DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: 
In claim 1: “make a determination” is not sufficient detail on what is making a determination and how to make said determination.  Said determination is furthermore critical to the next step which is based on said determination. 
Claims 2-10 are rejected for depending from rejected claim 1.
In claim 11: “making a determination” is not sufficient detail on what is making a determination and how to make said determination.  Said determination is furthermore critical to the next step which is based on said determination.

In claim 16: “making a determination” is not sufficient detail on what is making a determination and how to make said determination.  Said determination is furthermore critical to the next step which is based on said determination. 
Claims 17-10 are rejected for depending from rejected claim 16.
 Without appropriate detail, there are omitted elements.


Comments
The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claims 1-20. Therefore, no prior art rejection for claims 1, 11, or 16 are presented in this action. However, claims 1-20 are rejected under 35 U.S.C. 112. It is suggested to contact the Examiner for any clarification with respect the rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
-Minzari et al teaches a method for detecting defects using a bath and electrical resistance.
-Beard et al teaches detection of defects in protective barriers.
-Heimann et al teaches testing circuits in a bath.
-Parker teaches testing for defects in a bath in a tank.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S CLARKE whose telephone number is (571)270-3792. The examiner can normally be reached M-F 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM S CLARKE/Examiner, Art Unit 2867                                                                                                                                                                                                        

/SON T LE/Primary Examiner, Art Unit 2863